DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. Pub. 2012/0087970 to Newman. 
Regarding Claim 1, Newman teaches a loading sponge (Fig. 1, 100) for use in holding an ophthalmic solution against a curved surface of an eye (Par. 0029; a solution of 70% isopropyl alcohol is held in the sponge), wherein the loading sponge comprises a size large enough to cover an entire cornea of the eye (Par. 0029; diameter may range from 1 to 12mm) and a thickness of between 0.5mm and 5mm (Par. 0029, 0.5 mm to 6 mm thickness), wherein the loading sponge acts as a reservoir to hold the ophthalmic solution against the curved surface of the eye where treatment is needed over an extended time period (Par. 0031, treatment is applied to for a time extending 5 to 30 seconds), allowing efficient penetration of the ophthalmic solution into the cornea (Par. 0031, the solution penetrates the epithelium to delaminate the cornea).
Regarding Claim 2, Newman teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the size is a diameter is between 10mm and 12mm (Par. 0029, diameter may be 1 to 12mm).
Regarding Claim 3, Newman teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the size is a diameter is between 3mm and 9mm (Par. 0029, diameter may be 1 to 12mm). 
Regarding Claim 4, Newman teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the thickness is between 0.5mm and 3mm (Par. 0029, thickness may be between 0.1 to 6mm). 
Regarding Claim 5, Newman teaches all of the limitations of claim 1 as discussed above, and further teaches wherein application of the ophthalmic solution onto the loading sponge causes the loading sponge to be more flexible such that it adapts to a curvature of the curved surface of the eye (Par. 0029, the sponge contains the solution and is pliable; Par. 0031, the sponge molds to fit the curvature of the cornea; Par. 0030 also discloses the degree of hydration is associated with the flexibility of the sponge, as is well known in the art). 
Regarding Claim 13, Newman teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the sponge device is a circular, disc-shaped sponge (Par. 0029, sponge 30 is disclosed as a disc). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Newman.
Regarding Claim 6, Newman teaches all of the limitations of claim 1 as discussed above, but the embodiment taught in Fig. 1 does not disclose being pre-formed in a dry state to conform to a curvature of the curved surface of the eye.  However, Newman further teaches an embodiment (Fig. 3B) of the loading sponge which is pre-formed in a dry state to conform to a curvature of the curved surface of the eye (Par. 0030, the sponge in Fig. 3B has a curved surface similar to the cornea, before being wetted). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the sponge to be pre-formed in a dry state to conform to a curvature of the curved surface of the eye, such that more rigid materials may be used for the loading sponge (Par. 0029; Par. 0030). 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Newman, as applied to claim 1 above, and further in view of U.S. Patent App. Pub. 2011/0152219 to Stagni. 
Regarding Claim 7, Newman teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the loading sponge is wetted with the ophthalmic solution, but is silent regarding wherein the ophthalmic solution comprises 0.2% to 10% by weight riboflavin in an aqueous carrier. 
Stagni teaches an analogous invention directed to ophthalmic composition which are delivered to the cornea (Par. 0001); and further teaches wherein the ophthalmic solution comprises 0.2% to 10% by weight riboflavin (Par. 0022-0030 discloses use of riboflavin the solutions; Par. 0035 discloses .05 to 0.3 wt%, which overlaps with 0.2% to 10% wt%) in an aqueous carrier (Par. 0037-0045; every example composition comprises distilled water and is an aqueous carrier solution). 
Given the teachings of Newman and Stagni, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the ophthalmic solution taught Stagni in the loaded sponge, in order to treat Keratoconus (Pars. 0001-0002), since Newman teaches that the loaded sponge may be used for a variety of applications (Newman, Par. 0031; the sponge may be used to deliver other medications to the eye), and the composition taught by Stagni renders the corneal epithelium removal to be unnecessary (Par. 0001, 0058).  One of ordinary skill in the art would have found it obvious to use the ophthalmic solution comprising 0.2% to 10% by weight riboflavin in an aqueous carrier, as taught by Stagni, in order to treat Keratoconus (Pars. 0001-0002) and to avoid complications due to de-epitheliation, avoid post-treatment pain, and perform procedures without a surgical room, and treat patients younger than 10 years (Par. 0058). 
Regarding Claim 8, the modified device of Newman and Stagni teaches all of the limitations of claim 7 as discussed above, and has been already been modified to further comprise at least one of sodium iodide, catalase, and an artificial tear solution (Stagni, Par. 0036; Stagni teaches the ophthalmic composition may be provided in the form of tear drop or eye-washes; this is interpreted to meet the limitations of “artificial tear solution” since eyedrops and eyewashes are known artificial solutions having properties of tears).
Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Newman, as applied to claim 1 above, and further in view of U.S. Patent No. 5,843,060 to Cercone.  
Regarding Claim 9, Newman teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the loading sponge is made of a lint-free material (Par. 0029, the loading sponge is made of Merocel which is lint-free). Newman is silent regarding the material being fast-wicking. 
However, Merocel is a trademarked material which is known in the art and is a fast-wicking material, as evidenced by Cercone (Col. 4, lines 1-20).  In view of the teachings of Newman and Cercone, it would have been obvious to one of ordinary skill in the art, that the device of Newman is made of a fast-wicking, line-free material. 
Regarding Claim 10, Newman in view of Cercone teaches all of the limitations of claim 9 as discussed above, and further teaches the material comprises at least one of cellulose and a polyvinyl compound (Newman, Par. 0029, Merocel is a hydroxylated polyvinyl acetate material). 
Regarding Claim 11, Newman in view of Cercone teaches all of the limitations of claim 10 as discussed above, and further teaches the material comprises the polyvinyl compound, and wherein the polyvinyl compound is polyvinyl acetate (Newman, Par. 0029, Merocel is a hydroxylated polyvinyl acetate material). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Newman, as applied to claim 1 above, and further in view of U.S. Patent No. 4,098,728 to Rosenblatt. 
Regarding Claim 12, Newman teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the loading sponge is made of a material having a pore size in the range of between 60 and 120 microns. 
Rosenblatt teaches an analogous invention directed to a loading sponge (Col. 4, lines 1-34) which may be used on the eye (Col. 8, lines 14-17), and wherein the loading sponge is made of a material having a pore size in the range of between 60 and 120 microns (Col. 8, lines 10-19 disclose pore size less than 500 micron; Example 1; pore size between 100 and 500 micron). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Newman to be made of a material having a pore size in the range of between 60 and 120 microns, as taught by Rosenblatt, in order to provide fast-wicking, high liquid holding capacity, and precision design (Col. 4, lines 51-65). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783